 
EXHIBIT 10.36
 


[On Questar Southern Trails Pipeline Company Letterhead]








October 26, 2012




Via Facsimile (213-271-1614)


Cadiz, Inc.
Attn: President
550 South Hope Street, Ste 2850
Los Angeles, CA 90071


Re:           Notice of Termination of “Option Agreement between Cadiz, Inc.
and Questar Southern Trails Pipeline Company, dated August 12, 2011, and
as Amended June 29, 2012”


To Whom It May Concern:


Cadiz, Inc. (“Cadiz”) and Questar Southern Trails Pipeline Company (“Questar
Southern Trials”) are both Parties to the “Option Agreement between Cadiz, Inc.
and Questar Southern Trials Pipeline Company, dated August 12, 2011, effective
August 1, 2011, as amended June 29, 2012” (“Amended Option Agreement”).


Pursuant to Section 2.5 of the Amended Option Agreement either Cadiz or Questar
Southern Trails has the right to terminate the Amended Option Agreement at any
time during the Phase 3 Option Period, upon giving at least 30 days advance
written notice to the non-terminating Party. Section 2.5 of the Amended Option
Agreement defines the Phase 3 Option Period as commencing July 1, 2012, and
continuing through the earlier of April 30, 2013, or the closing of a definitive
Purchase and Sales Agreement.


Accordingly, Questar Southern Trails hereby provides Cadiz notice that Questar
Southern Trails is terminating the Amended Option Agreement in its entirety,
effective November 26, 2012.


Sincerely,




/s/ Lawrence A. Conti
Lawrence A. Conti

